Citation Nr: 0025925	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of frozen feet prior to January 
12, 1998.  

2.  Entitlement to an evaluation in excess of 10 percent from 
January 12, 1998, for peripheral neuropathy with 
onychomycosis of the right lower extremity, residuals of 
frozen foot.  

3.  Entitlement to an evaluation in excess of 10 percent from 
January 12, 1998, for peripheral neuropathy with 
onychomycosis of the left lower extremity, residuals of 
frozen foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  Following the 
requested development, the RO in May 2000 granted service 
connection for peripheral neuropathy with onychomycosis of 
the right lower extremity, residuals of frozen foot, and 
assigned a 10 percent evaluation, effective from January 12, 
1998.  The RO also granted service connection for peripheral 
neuropathy with onychomycosis of the left lower extremity, 
residuals of frozen foot, and assigned a 10 percent 
evaluation that was also effective from January 12, 1998.  
The matter is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to January 12, 1998, the service-connected 
residuals of frozen feet were manifested by mild symptoms 
with subjective complaints of numbness in both feet but 
without persistent moderate swelling, tenderness, redness or 
other evidence of significant disability.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of frozen feet prior to January 12, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective prior to 
January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Service connection was established for residuals of frostbite 
of the feet by a rating decision dated in June 1952.  A 
noncompensable rating was assigned.  

Following a VA examination in March 1953, a rating decision 
later that month established a 10 percent evaluation for mild 
residuals of frozen feet under Diagnostic Code 7122.  The 
veteran was informed of this determination in April 1953 but 
did not appeal the evaluation then assigned.  Thereafter, the 
10 percent rating was continued until the rating 
determination of May 2000, which discontinued the 10 percent 
evaluation for residuals of frozen feet and assigned separate 
10 percent evaluations for cold injury residuals of the right 
and left lower extremities under the rating criteria that 
became effective on January 12, 1998, which included an 
amendment to Diagnostic Code 7122 of the rating schedule.  
(The 10 percent rating for residuals of frozen feet had been 
in effect for more than 20 years and was therefore protected.  
38 U.S.C.A. § 110 (West 1991).)  

Electromyographic and nerve conduction studies performed by 
VA in October 1994 resulted in findings consistent with a 
diagnosis of peripheral polyneuropathy.  

When the veteran was seen in the podiatry clinic in January 
1997, it was reported that his toenails were elongated, 
thickened, dystrophic, and discolored.  The assessment 
included onychomycosis times 10, and venous stasis.  

The veteran's most recent claim for an increased rating for 
residuals of frozen feet was received in February 1997.  On 
VA examination in June 1997, he complained that both of his 
feet would go numb.  An examination of his feet showed that 
his posture was good but that the appearance was poor.  There 
was hallux valgus deformity of both feet, greater on the left 
than on the right.  The foot function was described as 
moderate.  There was a hammertoe deformity of the second 
right toe.  The veteran's gait was limping, but there were no 
secondary skin or vascular changes.  There were gross 
varicose veins of both feet and legs.  The ankle pulses were 
palpable, and sensation was normal.  The toe joints were not 
symptomatic.  X-rays of both feet showed a cavus deformity 
with hallux valgus bilaterally, and arthritic changes.  
Diagnoses included hallux valgus and arthritis of both feet.  

Under the rating criteria previously in effect, a 10 percent 
evaluation was warranted for residuals of bilateral frozen 
feet (immersion foot) with mild symptoms and chilblains.  
Chilblains are a recurrent localized erythema and doughy 
subcutaneous swelling caused by exposure to cold associated 
with dampness, and accompanied by pruritus and a burning 
sensation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 311 
(28th ed. 1994).   

A 30 percent evaluation required persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent evaluation 
required loss of toes, or parts of toes, and persistent 
severe symptoms.  

With extensive losses, higher ratings could be found 
warranted by reference to amputation ratings for toes and 
combinations of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet were to be 
considered.  There was no requirement of loss of toes or 
parts of toes for the persistent moderate or mild criteria 
under Diagnostic Code 7122 as previously in effect.  
38 C.F.R. § 4.104, Diagnostic Code 7122, and Note (effective 
prior to January 12, 1998).  

The evidence of record prior to January 12, 1998, does not 
present a disability picture that equals or more nearly 
approximates the criteria for a 30 percent evaluation under 
Diagnostic Code 7122 as previously in effect.  38 C.F.R. § 
4.7.  Despite the veteran's contention when he filed his 
reopened claim in February 1997 that he had symptomatology 
consistent with a 30 percent rating for residuals of frozen 
feet, the objective medical evidence did not demonstrate 
persistent moderate swelling, tenderness, redness, or other 
indicia of impairment due solely to frozen feet.  
Accordingly, a rating in excess of 10 percent for frozen feet 
prior to January 12, 1998, is not warranted.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for residuals of frozen feet prior to 
January 12, 1998, is denied.  


REMAND

As noted above, the RO in May 2000 granted service connection 
for peripheral neuropathy with onychomycosis of the right 
lower extremity, residuals of frozen foot, and service 
connection for peripheral neuropathy with onychomycosis of 
the left lower extremity, residuals of frozen foot, effective 
from January 12, 1998, the effective date of changes to the 
rating schedule that included the criteria for evaluating 
cold injury residuals under Diagnostic Code 7122.  A 10 
percent evaluation was assigned for each lower extremity, 
effective from January 12, 1998.  

Diagnostic Code 7122 was amended twice during the course of 
this appeal.  On and after January 12, 1998, a 10 percent 
evaluation was for application under that code with pain, 
numbness, cold sensitivity, or arthralgia.  A 20 percent 
evaluation was warranted for cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts; a 30 percent evaluation, 
however, required that cold injury residuals be manifested by 
pain, numbness, cold sensitivity, or arthralgia plus two or 
more of the following:  Tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, X-
ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  

Note (1):  Amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy should be separately evaluated 
under other diagnostic codes.  

Note (2):  Evaluate each affected part (hand, foot, ear, 
nose) separately and combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26.  62 Fed. Reg. 65,207, 
65,223 (1997).  

On and after August 13, 1998, a 10 percent evaluation for 
cold injury residuals under Diagnostic Code 7122 is warranted 
with arthralgia or other pain, numbness, or cold sensitivity 
of affected parts.  

A 20 percent evaluation is warranted for cold injury 
residuals with arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

A 30 percent evaluation requires that cold injury residuals 
be manifested by arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following:  Tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Note 1:  Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122.  

Note 2:  Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings, if appropriate, in 
accordance with §§ 4.25 and 4.26.  63 Fed. Reg. 37,778, 
37,779 (1998), now codified at 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1999).  

On VA examination in October 1999, the veteran complained of 
numbness of both feet and indicated that walking around made 
them more normal.  He also said that some times there was 
pain and swelling of the feet, especially in warm and hot 
temperatures.  The report of examination indicates that 
Electromyographic and nerve conduction velocity (EMG/NCV) 
studies of the bilateral lower extremities were consistent 
with peripheral neuropathy.  The examiner noted following 
examination that there was evidence of fungal infection.  The 
examiner was of the opinion that the finding of peripheral 
neuropathy of the lower extremities was likely related to the 
service-connected frozen feet and that the onychomycosis 
(fungus infection) was likely related to the service-
connected frozen feet.  

The two amendments to the rating schedule affecting 
Diagnostic Code 7122 are consistent in requiring that 
peripheral neuropathy as a complication of a service-
connected cold injury be separately evaluated under other 
diagnostic codes.  The RO in this case included peripheral 
neuropathy in the ratings for cold injury residuals of the 
right and left lower extremities that became effective on 
January 12, 1998.  

Although EMG/NCV studies conducted in July 1994 are of record 
(and reveal bilateral sural nerve responses that were 
unobtainable), the more recent evidence of record, including 
the October 1999 VA examination, fails to identify the 
affected peripheral nerves.  The affected peripheral nerve 
must be identified in order to be separately rated.  See 
38 C.F.R. § 4.124a (peripheral nerve diagnostic codes).  

The Board also notes that the veteran's representative has 
specifically challenged the adequacy of the VA examination 
conducted in October 1999.  The Board is of the opinion that 
another VA examination would be helpful in this case.  The 
Board notes that the veteran's DD Form 214 indicates that he 
was wounded in action at the Chosin Reservoir in December 
1950.  

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any complaints 
of the lower extremities at any time 
since his last VA examination in October 
1999.  With any necessary authorization, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record and associate them with the claims 
file.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current severity of his service-
connected cold injury residuals of each 
lower extremity.  All indicated studies 
should be performed, and all current 
manifestation should be described in 
detail, including whether arthralgia or 
other pain, numbness, or cold sensitivity 
is present and whether tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis) are present.  The 
examiner is requested to resolve, if 
possible, the finding on VA examination 
in June 1997 that X-rays showed that the 
veteran had arthritic changes of both 
feet with the apparent X-ray findings on 
VA examination in October 1999 that did 
not reveal any arthritic changes in the 
feet.  The claims file should be made 
available to the examiner for review 
prior to the examination.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  

3.  The veteran should also be afforded a 
VA neurologic examination to determine 
the current severity of his service-
connected peripheral neuropathy of each 
lower extremity.  All indicated studies 
should be performed.  The examiner is 
requested to review the claims file and 
to identify the peripheral nerve or 
nerves affected by the service-connected 
peripheral neuropathy of each lower 
extremity.  The examiner is requested to 
describe, to the extent possible, the 
current manifestations resulting from the 
service-connected peripheral nerve injury 
of each lower extremity.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
readjudicate the claims for increased 
ratings for cold injury residuals of each 
lower extremity from January 12, 1998; 
the RO should also separately rate the 
peripheral neuropathy of each lower 
extremity from January 12, 1998.  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


